127 F.3d 1109
97 CJ C.A.R. 2498
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Darryl MONTGOMERY, Petitioner--Appellant,v.Carl WHITE;  James L. Saffle, Respondents--Appellees.
No. 97-6187.
United States Court of Appeals, Tenth Circuit.
Oct. 22, 1997.

Before BALDOCK, McKAY, and LUCERO, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining Petitioner's brief and the appellate record, this panel has determined unanimously to grant Petitioner's request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
In this section 2254 action Petitioner claims ineffective assistance of counsel and the "denial of right to appeal" his state conviction pursuant to guilty plea.  We affirm for the reasons given in the magistrate judge's recommendation.  To the extent that Petitioner's claims turn on the factual issues of whether he knowingly waived his right to appeal and whether he instructed his counsel to appeal, we conclude that the trial court's express resolution of these issues is not clearly erroneous.  To the extent that any issue is subject to de novo review, we agree with the trial court's resolution.


4
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3